Case: 21-60030     Document: 00516382055         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 5, 2022
                                  No. 21-60030                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jeny Joselin Munoz-Morales,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 841 349


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jeny Joselin Munoz-Morales, a native and citizen of Honduras, seeks
   review of a decision by the Board of Immigration Appeals (BIA) dismissing
   her appeal from the denial of her application for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). Relying


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60030       Document: 00516382055         Page: 2   Date Filed: 07/05/2022




                                    No. 21-60030


   on Matter of A-C-A-A-, 28 I. & N. Dec. 84, 89 (A.G. 2020), vacated by Matter
   of A-C-A-A-, 28 I. & N. Dec. 351 (A.G. 2021), she objects that the BIA
   adopted the decision of the immigration judge (IJ) without providing “a
   thorough and proper analysis,” and she seeks a remand for the Board to
   examine whether the facts found by the IJ established her right to asylum.
   Because the BIA has had no chance to consider the challenge to the adequacy
   of its reasons, the issue is unexhausted, and we lack jurisdiction to consider
   it. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-60 (5th Cir. 2022);
   Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009).
             With respect to her claims for asylum and withholding of removal,
   Munoz-Morales also challenges the finding by the IJ, adopted by the BIA,
   that she failed to establish a nexus between her articulated particular social
   groups (PSGs) and the alleged persecution. She claimed that she was
   targeted by a gang leader because she belonged to the PSGs “teenage
   Honduran females,” “young, single Honduran women,” and “Honduran
   women targeted for gang recruitment.” There was no evidence, however,
   that the gang leader was motivated to harm her by her status as a
   teenage/young, single, Honduran woman. Indeed, she acknowledged that he
   was motivated by his opinion that she was pretty and his desire for her to be
   his girlfriend. Moreover, she conceded she was the “only one” of her
   classmates whom he targeted, though presumably others were also
   teenage/young, female, single, and Honduran. Evidence that other members
   of a PSG have not been harmed weighs against a nexus finding. Vazquez-
   Guerra v. Garland, 7 F.4th 265, 270 (5th Cir. 2021), cert. denied, 142 S. Ct.
   1228 (2022). Additionally, to the extent the gang leader was motivated by
   the desire to recruit Munoz-Morales to join his gang, “[t]hreats or attacks
   motivated by criminal intentions do not provide a basis for protection.” Id.
   at 270.




                                         2
Case: 21-60030       Document: 00516382055         Page: 3    Date Filed: 07/05/2022




                                    No. 21-60030


            Accordingly, the evidence does not compel a conclusion that the PSGs
   were a central reason for the alleged persecution; instead, they were
   incidental, tangential, superficial, or subordinate reasons for the gang
   leader’s actions. See id. Munoz-Morales thus fails to show that she is eligible
   for asylum or withholding of removal. See id. at 270-71; Gonzales-Veliz v.
   Barr, 938 F.3d 219, 224 (5th Cir. 2019). Her argument that the nexus
   standard for withholding of removal is less demanding than for asylum is
   without merit. See Vazquez-Guerra, 7 F.4th at 271. We need not reach the
   parties’ other arguments concerning her eligibility for that relief. See INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976); Cantu-Delgadillo v. Holder, 584 F.3d
   682, 690 (5th Cir. 2009).
            Finally, Munoz-Morales challenges the IJ’s finding, adopted by the
   BIA, that she failed to show harm that rises to the level of torture. See Garcia
   v. Holder, 756 F.3d 885, 891 (5th Cir. 2014). We review the finding for
   substantial evidence. See Majd v. Gonzales, 446 F.3d 590, 594, 597 (5th Cir.
   2006).
            Munoz-Morales contends that she satisfied the requirement with her
   testimony that the gang leader stalked, harassed, aggressively grabbed, and
   threatened her and with documentary evidence showing that gang members
   in Honduras routinely inflict “gender-based harm and victimization” and
   “extreme physical and sexual violence.” However, detaining someone for a
   short time and “roughing [her] up” does not inflict the type of severe pain or
   suffering required to constitute torture. Majd, 446 F.3d at 597. Nor does
   slapping and harassing someone or a shoving him and causing a hip injury.
   Qorane v. Barr, 919 F.3d 904, 909, 911 (5th Cir. 2019). Additionally, country
   reports indicating that similarly-situated people “have been subjected to acts
   constituting torture” do not compel the required conclusion that the
   individual petitioner will more likely than not be tortured. Chen v. Gonzales,
   470 F.3d 1131, 1140-41 (5th Cir. 2006). Accordingly, the evidence Munoz-



                                          3
Case: 21-60030        Document: 00516382055        Page: 4   Date Filed: 07/05/2022




                                    No. 21-60030


   Morales relies on does not compel a conclusion that she faces harm rising to
   the level of torture. See Majd, 446 F.3d at 597. Because the issue is
   dispositive of her CAT claim, we do not consider her challenge to the IJ’s
   alternative finding that she failed to show acquiescence by a public official.
   See Garcia, 756 F.3d at 891; Bagamasbad, 429 U.S. at 25; Cantu-Delgadillo,
   584 F.3d at 690.
          The petition is DISMISSED IN PART and DENIED IN PART.




                                         4